DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 28 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Continuation Application
This application is a continuation application (“CON”) of U.S. App# 15/728911, now U.S. Pat# 10545507. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).	

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Preliminary Amended Claim(s) 21-40 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26 and 37-39 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 10147325 Bl (“Copeland”).

Claims 21 repeats the subject matter of Claim 37 and rejected in like manner.

Regarding Claim 22, Copeland discloses wherein the location data is determined by the first autonomous vehicle based at least in part on the identifier associated with the user device (see at least C7:3-C8:4, Fig. 1, 3-5 with associated text).

Regarding Claim 23, Copeland discloses wherein the first autonomous vehicle determines that the first autonomous vehicle is unable to perform the vehicle service due to the location of the user (see at least C6:57-C7:11, C7:34-C8:4).

Regarding Claim 24, Copeland discloses wherein the second autonomous vehicle is provided with the location data associated with the user device from the first autonomous vehicle (see at least C6:57-C7:11, C7:34-C8:4, Fig. 1, 3-5 with associated text).



Regarding Claim 26, Copeland disclose obtaining, by the computing system, data indicating that the second autonomous vehicle is performing the vehicle service (see at least C6:57-C7:11, C7:34-C8:4).

Regarding Claim 37, Copeland discloses a computing system (e.g., “system 100” from see at least Fig. 1 and 10 with associated text) comprising:
one or more (Only one option is required to satisfy a “one or more” limitation.) processors (see at least Fig. 1 and 10 with associated text); and
one or more (Only one option is required to satisfy a “one or more” limitation.) memory devices, the one or more memory devices storing instructions that when executed by the one or more processors cause the computing system to perform operations, the operations comprising (see at least C3:19-21 and Fig. 1 and 10 with associate text):
obtaining data (e.g., “profile”) indicative of an identifier (e.g., “account”) associated with a user device of a user (see at least C3:36-37, C4:28-42, C5:4-14 and Fig. 4-5 with associated text; in particular, Steps 302-306 and/or 352. Copeland discloses “a potential user or existing user of the system 100 downloads and installs a software application on a device 106 that electronically links the user device to the system 100”.), wherein the user is associated with a service request for a vehicle service (e.g., “ridesharing”) (see at least Fig. 4-5 with associated text; in particular, Step(s) 308 and/or 356);
determining a first autonomous vehicle to provide the vehicle service for the user (C3:5-7 and Fig. 4-5, 8 with associated text; in particular, Step(s) 310 and/or 362. Copeland’s vehicles can be fully autonomous, partially autonomous and/or human driven.);
obtaining, from the first autonomous vehicle, location data associated with the user device based at least in part on the identifier associated with the user 
obtaining data indicating that the first autonomous vehicle is unable to perform the vehicle service due to the location of the user (see at least C3:5-7, C6:57-C7:11, C7:34-C8:4, Copeland discloses “the user can nevertheless be denied access to the vehicle for one or more reasons; in some of these examples, the system can be configured to search for another vehicle for the user to ride in.”, additionally, “Such objective parameters can include, e.g., a vehicle’s proximity to the user and direction of travel at the time of the request, a vehicle’s fuel/power level in relation to the distance the user has requested to travel and the anticipated traffic expected to be encountered en route” and/or “a determinative objective parameter preference is a vehicle’s ability to reach the location of the prospective passenger within a certain time frame”.); and
determining a second autonomous vehicle to provide the vehicle service for the user, wherein the second autonomous vehicle is provided with the location data associated with the user device (see at least C3:5-7, C6:57-C7:11, Fig. 4-5, 8 with associated text. Copeland discloses “the user can nevertheless be denied access to the vehicle for one or more reasons; in some of these examples, the system can be configured to search for another vehicle for the user to ride in.” The reference also discloses, “The vehicle network module 128 monitors and processes data relating to vehicles associated with the system 100. Such data can include, for example, each vehicle’s location, number of passengers, current destination, traffic conditions near the vehicle, fuel/battery level, cleanliness, etc. Locations of vehicles and ride requesting users (i.e., prospective passengers) at any given time can be determined by any appropriate positioning device or system using positioning devices.”).

Regarding Claim 38, Copeland discloses providing data indicative of the service request for the second autonomous vehicle (see at least C6:57-C7:11).

Regarding Claim 39, Copeland discloses wherein the second autonomous vehicle is not prevented from performing the vehicle service (see at least C6:57-C7:11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, 29-34 and 40 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Copeland and further in view of Official Notice.

Regarding Claim 27, Copeland discloses wherein the identifier is assigned to the user device (see at least C5:4-14, Fig. 4-5 with associated text).
Copeland does not disclose an identifier assigned by a cellular network.
The Examiner takes Official Notice that it is wellknown in the art that Cellular Providers provide unique phone numbers to each smartphone. It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Copeland’s invention by incorporating unique phone numbers as taught by Official Notice in order to distinguish a user of a smartphone.

Regarding Claim 29, Copeland discloses an autonomous vehicle (e.g., “vehicle 102” from Fig. 3) (see at least C3:5-7 and Fig. 3 with associated text), comprising:
a communications system (see at least Fig. 1, 3 with associated text. Copeland discloses vehicle 102 communicates with device 106 and server 104.);
operations comprising:
obtaining data (e.g., “profile”) indicative of an identifier (e.g., “account”) associated with a user device (e.g., “device 106”) of a user, wherein the user is 
obtaining, via the communications system, one or more signals emitted by the user device (see Fig. 1, 4-5 with associated text. Fig. 1 shows a cloud which represents the Internet which operates via signals.);
determining location data associated with the user device based at least in part on the identifier associated with the user device and the one or more signals emitted by the user device, wherein the location data is indicative of a location of the user device (see at least C7:3-23); and
determining that the autonomous vehicle is unable to perform the vehicle service for the user based at least in part on the location of the user (see at least C3:5-7, C6:57-C7:11, C7:34-C8:4).
Copeland does not explicitly disclose an ECU comprising one or more processors; and one or more memory devices, the one or more memory devices storing instructions that when executed by the one or more processors.
The Examiner takes Official Notice that it is wellknown in the art that Electronic Control Units (ECU) are made up of a processor and a memory. It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Copeland’s invention by incorporating ECUs in autonomous vehicles as taught by Official Notice in order to run an autonomous vehicle.

Regarding Claim 30, Copeland discloses communicating, to a remote computing system that is remote from the autonomous vehicle, data indicating that the autonomous vehicle is unable to perform the vehicle service (see at least C3:5-7, C6:57-C7:11, C7:34-C8:4, Fig. 1, 3 with associated text).

Regarding Claim 31, Copeland discloses communicating the location data to a remote computing system that is remote from the autonomous vehicle (see at least C7:3-23, Fig. 1, 3 with associated text).



Regarding Claim 33, Copeland discloses wherein the second autonomous vehicle is not prevented from performing the vehicle service due to the location of the user (see at least C3:5-7, C6:57-C7:11, C7:34-C8:4, Fig. 4-5, 8 with associated text).

Regarding Claim 34, Copeland discloses wherein the identifier is assigned to the user device (see at least C5:4-14, Fig. 4-5 with associated text).
Copeland does not disclose an identifier assigned by a cellular network.
The Examiner takes Official Notice that it is wellknown in the art that Cellular Providers provide unique phone numbers to each smartphone. It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Copeland’s invention by incorporating unique phone numbers as taught by Official Notice in order to distinguish a user of a smartphone.

Regarding Claim 40, Copeland discloses wherein the identifier is assigned to the user device (see at least C5:4-14, Fig. 4-5 with associated text).
Copeland does not disclose an identifier assigned by a cellular network.
The Examiner takes Official Notice that it is wellknown in the art that Cellular Providers provide unique phone numbers to each smartphone. It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Copeland’s invention by incorporating unique phone numbers as taught by Official Notice in order to distinguish a user of a smartphone.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax